Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 10/20/2021, wherein claims 1,2,4,5,7-14,16-20 are pending and claims 10-12 and 17 are withdrawn. 

Response to Amendment/Remarks
The finality of the office action mailed 9/1/2021 is hereby withdrawn in view of the new grounds of rejection set forth below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third portion of the at least one cut edge comprises no elastomer (per claim 1), a third portion of the cut edge comprises no elastomer(per claim 13), a third portion of the cut edge comprises no elastomer  (per claim 18) must be shown or the feature(s) canceled from the claim(s). It appears that in figs. 25,26, the elastomer extends around the entirety of the opening. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Angelino et al. (U.S. Patent No. 7228809).

Regarding claim 1, Angelino teaches an aerodynamic athletic garment (garment incorporating 220, garment may be an undergarment, activewear, shapewear, a bathing suit, a garment having support panels and a garment using compression fabric, col. 6, lines 34-58) comprising: at least one fabric panel (220); and at least one cut edge that 
Regarding claim 2, Angelino teaches the first width portion of elastomer is a greater width than the second width portion of elastomer (262 is wider than adjacent 268, see figs. 12A,17A for close up).

    PNG
    media_image1.png
    686
    505
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1,2,5, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogt (U.S. Patent No. 2514108) in view of Angelino et al. (U.S. Patent No. 7228809).

Regarding claim 1, Vogt teaches an aerodynamic athletic garment (10) comprising: at least one fabric panel (13, col. 2, lines 35-50); and at least one edge (top edge of 13, fig. 1,8)   that terminates the at least one fabric panel of the aerodynamic athletic garment (figs. 1,8); and wherein a first portion of the at least one edge comprises a first width portion of elastomer (see annotated fig. , col. 4, lines 7-30), such that the first portion of the at least one edge has a first elasticity (material is elastic and therefore the first portion would have a first elasticity, col. 4, lines 7-30), and wherein a second portion of the at least one edge comprises a second width portion of elastomer (see annotated fig.,  col. 4, lines 7-30) , such that the second portion of the at least one edge has a second elasticity (material is elastic and therefore the second portion would have a second elasticity, col. 4, lines 7-30), and wherein a third portion (24 at the edge) of the at least one edge comprises no elastomer (col. 4, lines 25-30), such that the third portion of the at least one edge has a third elasticity (col. 4, lines 7-13, knitted stocking material is elastic and therefore the third portion would have a third elasticity); but doesn’t specifically teach that the edge is cut.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the at least one edge of Vogt as a cut edge in view of Angelino in order to provide band 13 with desired shaping and/or to save money by increasing material yield and obviating the need for a knitted in top edge thereby saving on material costs (col. 8, lines 57-67, col. 9, lines 1-22). 
Regarding claim 2, the Vogt/Angelino combined reference teaches the first width portion of elastomer is a greater width than the second width portion of elastomer (see annotated fig.).
Regarding claim 5, the Vogt/Angelino combined reference teaches the at least one cut edge forms an edge of a ventilation hole ( cut edge surrounds a hole to insert wearer’s foot and leg into the garment. This hole can provide ventilation to the wearer for example the cut edge can be pulled away from the wearer’s leg to allow air through for ventilation.
Regarding claim 9, the Vogt/Angelino combined reference teaches the at least one cut edge (top edge of 13) forms a sleeve opening for the aerodynamic athletic garment when worn by an athlete (fig. 1).

    PNG
    media_image2.png
    296
    560
    media_image2.png
    Greyscale

Claims 1,2,4,5,8,9,13,14,16, and 18-20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard et al. (U.S. Patent No. 3449765) in view of Vitarana (U.S. 20110083246) and further in view of Angelino et al. (U.S. Patent No. 7228809).

Regarding claim 1, Beard teaches an aerodynamic athletic garment (fig. 1) comprising: at least one fabric panel (3, col. 3, lines 10-22); and at least one edge that terminates the at least one fabric panel of the aerodynamic athletic garment (edge at distal end of 3), the at least one edge having elasticity (knit fabric, col. 3, lines 10-22); but fails to teach wherein a first portion of the at least one edge comprises a first width portion of elastomer, such that the first portion of the at least one edge has a first elasticity, and wherein a second portion of the at least one edge comprises a second width portion of elastomer, such that the second portion of the at least one edge has a second elasticity, and wherein a third portion of the at least one edge comprises no 
Vitarana teaches an aerodynamic athletic garment (fig. 2) having at least one fabric panel (sleeves, para. 40) and at least one edge terminating the at least one fabric panel (distal ends of sleeves), a first portion of the at least one cut edge comprises a first width portion of elastomer (portion of 202, see annotated fig., para. 40), such that the first portion of the at least one cut edge has a first elasticity (para. 40), and wherein a second portion of the at least one cut edge comprises a second width portion of elastomer (portion of 202, see annotated fig., para. 40), such that the second portion of the at least one cut edge has a second elasticity (para. 40), and wherein a third portion of the at least one edge comprises no elastomer (see annotated fig.), such that the third portion of the at least one cut edge has a third elasticity (paras. 7,40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added elastomer to the sleeves of Beard such that the at least one edge comprises a first width portion of elastomer, such that the first portion of the at least one cut edge has a first elasticity, a second portion of the at least one cut edge comprises a second width portion of elastomer, such that the second portion of the at least one cut edge has a second elasticity, and wherein a third portion of the at least one cut edge comprises no elastomer, such that the third portion of the at least one cut edge has a third elasticity in view of Vitarana in order to provide controlled stretch and support to predetermined areas (paras. 7,40).
The Beard/Vitarana combined reference doesn’t specifically teach that the edge is cut.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the at least one edge of the Beard/Vitarana combined reference as a cut edge in view of Angelino in order to save money by increasing material yield, obviating the need to use fabric having a knitted in edge, and obviating the need for seam allowance at the end of the sleeves, thereby saving on material and production costs (col. 8, lines 57-67, col. 9, lines 1-22). 
Regarding claim 2, the Beard/Vitarana/Angelino combined reference teaches the first width portion of elastomer is a greater width than the second width portion of elastomer (see annotated fig.).
   Regarding claim 4, the Beard/Vitarana/Angelino combined reference teaches the at least one cut edge forms a thumb hole (a wearer extends their arm and hand including their thumb through the end of the sleeve to don the garment, therefore the at least one cut edge is considered to form a thumb hole).
Regarding claim 5, the Beard/Vitarana/Angelino combined reference teaches the at least one cut edge forms an edge of a ventilation hole (air can pass through the end of the sleeve to provide ventilation, therefore the at least one cut edge is considered to form an edge of a ventilation hole).
Regarding claim 8, the Beard/Vitarana/Angelino combined reference teaches the at least one cut edge forms a wrist opening for the aerodynamic athletic garment (a 
Regarding claim 9, the Beard/Vitarana/Angelino combined reference teaches wherein the at least one cut edge (edge at distal end of 3) forms a sleeve opening for the aerodynamic athletic garment when worn by an athlete (fig. 1).
Regarding claim 13, Beard teaches an aerodynamic athletic garment (fig. 1) comprising: a plurality of fabric panels (body of 1 and 3 , col. 3, lines 10-22) joined together to form the aerodynamic athletic garment (fig. 1); and an edge that terminates the aerodynamic athletic garment on an extremity portion of the aerodynamic athletic garment (edge at distal end of 3) ), the at least one edge having elasticity (knit fabric, col. 3, lines 10-22); but fails to teach wherein a first portion of the edge comprises a first thickness of elastomer, such that the first portion of the edge has a first elasticity, and wherein a second portion of the edge comprises a second thickness of elastomer, such that the second portion of the edge has a second elasticity, and wherein a third portion of the edge comprises no elastomer, such that the third portion of the edge has a third elasticity, and doesn’t specifically teach that the edge is cut.
Vitarana teaches an aerodynamic athletic garment (fig. 2) and an edge that terminates the aerodynamic athletic garment on an extremity portion of the aerodynamic athletic garment (edge at distal end of sleeves) wherein a first portion of the edge comprises a first thickness of elastomer (a portion of the edge including 202, para. 40, would have a first thickness), such that the first portion of the edge has a first elasticity (para. 40), and wherein a second portion of the edge comprises a second thickness of elastomer (another portion of the edge including 202, para. 40, would have a second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added elastomer to the sleeves of Beard such that a first portion of the edge comprises a first thickness of elastomer, such that the first portion of the edge has a first elasticity, a second portion of the edge comprises a second thickness of elastomer, such that the second portion of the edge has a second elasticity, and a third portion of the edge comprises no elastomer, such that the third portion of the edge has a third elasticity in view of Vitarana in order to provide controlled stretch and support to predetermined areas (paras. 7,40).
The Beard/Vitarana combined reference doesn’t specifically teach that the edge is cut.
Angelino teaches a fabric panel (220) having at least one cut edge (222 and side edges of 220, col. 6, lines 34-58, col. 10, lines 7-25, col. 11, lines 63-65) and having elastomer applied to the at least one cut edge (col. 10, lines 7-25). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the at least one edge of the Beard/Vitarana 
Regarding claim 14, the Beard/Vitarana/Angelino combined reference doesn’t specifically teach the first thickness of elastomer is a greater thickness than the second thickness of elastomer.
Vitarana further teaches varying thickness of the elastomeric coating to provide different levels of controlled stretch (para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the first thickness of elastomer greater than the second thickness of elastomer of the Beard/Vitarana/Angelino combined reference in view of Vitarana in order to provide different levels of controlled stretch to tailor the garment according to the needs of the wearer.
Regarding claim 16, the Beard/Vitarana/Angelino combined reference teaches the cut edge comprises a thumb hole (a wearer extends their arm and hand including their thumb through the end of the sleeve to don the garment, therefore the cut edge is considered to form a thumb hole).

Regarding claim 18, Beard teaches an aerodynamic athletic garment (fig. 1) comprising: a plurality of fabric panels (body of 1 and 3 , col. 3, lines 10-22) joined together to form the aerodynamic athletic garment (fig. 1); and an edge that terminates the aerodynamic athletic garment on an extremity portion of the aerodynamic athletic 
Vitarana teaches an aerodynamic athletic garment (fig. 2) and an edge that terminates the aerodynamic athletic garment on an extremity portion of the aerodynamic athletic garment (edge at distal end of sleeves) having an elastomeric edge treatment (202) printed on an outer facing surface of the edge (para. 37, fig. 2), wherein a first portion of the edge comprises a first width portion of elastomeric edge treatment (see annotated fig, para. 40) and a first thickness of the elastomeric edge treatment (202 of the first width portion necessarily has a first thickness), such that the first portion of the edge has a first elasticity (para. 40), wherein a second portion of the edge comprises a second width portion of elastomeric edge treatment  (see annotated fig., para. 40) and a second thickness of the elastomeric edge treatment (202 of the second width portion necessarily has a second thickness), such that the second portion of the edge has a second elasticity (para. 40), and wherein a third portion of the edge comprises no elastomer (see annotated fig.) , such that the third portion of the edge has a third 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have printed an elastomeric edge treatment on an outer facing surface of the edge of Beard, wherein a first portion of the edge comprises a first width portion of elastomeric edge treatment and a first thickness of the elastomeric edge treatment, such that the first portion of the edge has a first elasticity, wherein a second portion of the edge comprises a second width portion of elastomeric edge treatment and a second thickness of the elastomeric edge treatment, such that the second portion of the edge has a second elasticity, and wherein a third portion of the edge comprises no elastomer, such that the third portion of the edge has a third elasticity in view of Vitarana in order to provide controlled stretch and support to predetermined areas (paras. 7,40).
The Beard/Vitarana combined reference doesn’t specifically teach that the edge is cut.
Angelino teaches a fabric panel (220) having at least one cut edge (222 and side edges of 220, col. 6, lines 34-58, col. 10, lines 7-25, col. 11, lines 63-65) and having elastomer applied to the at least one cut edge (col. 10, lines 7-25). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the at least one edge of the Beard/Vitarana 
Regarding claim 19, the Beard/Vitarana/Angelino combined reference teaches the first width portion of elastomeric edge treatment is a greater width than the second width portion of elastomeric edge treatment (see annotated fig.).
Regarding claim 20, the Beard/Vitarana/Angelino combined reference doesn’t specifically teach the first thickness of the elastomeric edge treatment is a greater thickness than the second thickness of the elastomeric edge treatment.
Vitarana further teaches varying thickness of the elastomeric coating to provide different levels of controlled stretch (para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the first thickness of the elastomeric edge treatment a greater thickness than the second thickness of the elastomeric edge treatment of the Beard/Vitarana/Angelino combined reference in view of Vitarana in order to further tailor the garment according to the needs of the wearer by providing different levels of controlled stretch at different locations.

    PNG
    media_image3.png
    690
    897
    media_image3.png
    Greyscale


Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard et al. (U.S. Patent No. 3449765) in view of Vitarana (U.S. 20110083246) in view of Angelino et al. (U.S. Patent No. 7228809) and further in view of Hisayoshi (JP 2003105608).

Hisayoshi teaches an aerodynamic athletic garment (figs. 1-3, paras. 16,20) further comprises a first applied texture (14 on left side of shoulder) having a first plurality of printed elastomeric nodules (3 of 14 on left side of shoulder, paras. 16, 34, 35) and wherein the aerodynamic athletic garment further comprises a second applied texture (14 on right side of shoulder) having a second plurality of printed elastomeric nodules (3 of 14 on right side of shoulder, paras. 16, 34, 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a first applied texture having a first plurality of printed elastomeric nodules, and a second applied texture having a second plurality of printed elastomeric nodules to the garment of the Beard/Vitarana/Angelino combined reference in view of Hisayoshi in order to provide more tailored aerodynamic properties according to the needs of the wearer (paras. 4,5,17 of Hisayoshi).

Notes to Applicant
The examiner notes that the provisional application 61220184 filed 6/24/2009 does not disclose a cut edge with applied elastomer as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732